     Case 1:20-cr-00052-DLC Document 152 Filed 01/06/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :             S1 20cr0052(DLC)
                                       :
               -v-                     :             OPINION AND ORDER
                                       :
EDWARD ABREU, ALICIA ARIAS, LUIS       :
FRIAS, TIMOTHY WALLACE, a/k/a “Larry,” :
DEREK LIVINGSTON, a/k/a “Wiz,”         :
CHARKEEM PAYNE, a/k/a “Lite,” CAROL    :
LANE, TRACEY SMITH, a/k/a “Trey,”      :
HERMAN STEWARD, TASHA BURNETT, a/k/a   :
“Dutchis,” TYRISS GWUNN, EDGAR MONTES, :
a/k/a “E,” and FERNANDO DISLA, a/k/a   :
“Lolo,”                                :
                                       :
                          Defendants.  :
                                       :
-------------------------------------- X

Appearances:

For the United States:
Thomas John Wright
Assistant United States Attorney
One Saint Andrew’s Plaza
New York, NY 10007
212-637-2295

For Defendant Derek Livingston:
Megan Elizabeth Wall-Wolff
90 Broad Street
Ste 22nd Floor
New York, NY 10004
212-920-0257

Anna Nicole Sideris
Peter Enrique Quijano
40 Fulton Street, Floor 23
New York, NY 10038
212-686-0666
     Case 1:20-cr-00052-DLC Document 152 Filed 01/06/21 Page 2 of 11




DENISE COTE, District Judge:

     The defendant Derek Livingston has moved to suppress

evidence of conversations intercepted through Title III wiretaps

of his cellphone and evidence purportedly derived from those

conversations.   For the reasons that follow, the motion is

denied.

                              Background

     On September 28, 2019, the Honorable Jesse Furman of the

United States District Court for the Southern District of New

York authorized the interception of wire and electronic

communications over two cellphones, one believed to be used by

Livingston1 and another believed to be used by Timothy Wallace.

The Order of interception found that there was probable cause to

believe that during the period of the interception permitted by

the Order, certain of the Target Subjects “will use the Target

Cellphones in connection with, to facilitate, to accomplish, and

to commit the Target Offenses specified herein.”         It found that

there was probable cause to believe that one or more of

Livingston and several others were “involved in offenses

involving the distribution of, and possession with intent to

distribute, controlled substances, to wit, cocaine, the use of



1 In a footnote to the affidavit, the agent explained that
Livingston was in possession of the cellphone at the time of his
arrest on September 27, 2019.

                                   2
     Case 1:20-cr-00052-DLC Document 152 Filed 01/06/21 Page 3 of 11




wire facilities to facilitate the same, the maintenance of drug-

involved premises, conspiracy to do the same, and attempts to do

the same, in violation of in violation of Title 21, United

States Code, Sections 841, 843(b), 846, 848, and 856.”          Those

crimes were identified as the Target Offenses.

     The affidavit in support of the Government’s application

for that interception was also dated September 28, 2019.            The

affidavit, signed by a Drug Enforcement Administration agent,

described information learned during an investigation conducted

with the New York City Police Department of a drug trafficking

organization (“DTO”) operating in the vicinity of East 167th

Street and Sheridan Avenue in the Bronx.       The affidavit included

information gleaned from confidential sources, “controlled buys”

of crack cocaine, the analysis of toll data and location

information from cellphones, communications intercepted over

multiple cellphones pursuant to August 28 and September 28, 2019

court orders, recorded telephone conversations transmitted over

prison lines, and other information.

     Wallace is described in the affidavit as a hand-to-hand

drug dealer within the DTO and as someone who receives

deliveries of crack cocaine from the DTO’s suppliers.          An

analysis of toll records for Livingston’s telephone showed over

60 communications with Wallace and over a score with another

member of the DTO between August 2 and September 18, 2019.


                                   3
     Case 1:20-cr-00052-DLC Document 152 Filed 01/06/21 Page 4 of 11




Video surveillance identified Livingston as present on

“numerous” occasions near the DTO’s corner of operations.

Livingston’s alias of “Wiz” was spray painted within the phrase

“Gunna Gang Wiz” near 1221 Sheridan Avenue, which is also near

the corner.

     The affidavit quotes dialogue from six intercepted calls

between Wallace and Livingston that occurred between September

14 and October 22, and explains the jargon and references in

those conversations.    In those conversations, Livingston

inquires whether Wallace had heard from his crack suppliers,

observes that the DTO is doing a good deal of business at the

moment, explains that he needs some crack, learns that Wallace

is delivering a quantity of cocaine, recommends that the DTO

staff its corner 24 hours per day to induce loyalty in its

customers, and expresses interest in buying some of the crack

cocaine Wallace expects to receive soon.

     In a twenty-five-page section of the affidavit, the DEA

agent explained why normal investigative procedures appeared

unlikely to succeed or to be too dangerous to achieve the

objectives of the interception.      The affidavit discussed the

progress of the investigation to date, including interceptions

of communications over Wallace’s telephone, the use of two

undercover officers to purchase crack cocaine, both of whom were

suspected by the DTO of working for law enforcement, one


                                   4
     Case 1:20-cr-00052-DLC Document 152 Filed 01/06/21 Page 5 of 11




informant’s limited access to information, the limited

information available to a second informant, the results of

multiple surveillances conducted by law enforcement, and the

investigators’ reliance on cameras located in the heart of the

DTO’s territory.   Over the course of these pages, the affidavit

explains why these investigative techniques have not achieved

the objectives of the investigation underlying the Title III

application.   These objectives include the discovery, to the

greatest extent possible, of the identities of the co-

conspirators, the locations of their activities, and their

methods for violating the law.     These pages discuss as well why

other investigative steps would not achieve those objectives,

including the use of geolocation information, telephone records,

pen registers, trap-and-trace data, jail calls, parallel and

related investigations, criminal records checks, Grand Jury

subpoenas, witness interviews, search warrants, arrests, trash

searches, and social media searches.

     On March 2, 2020, the defendant was charged in three counts

in a superseding indictment.     He was charged with one count of

participating in a conspiracy to distribute and possess with

intent to distribute cocaine base and cocaine in violation of 21

U.S.C. §§ 846 and 841(b)(1)(A) and (C).       He was charged as well

with one count of using and carrying a firearm during and in

relation to that conspiracy in violation of 18 U.S.C. §


                                   5
       Case 1:20-cr-00052-DLC Document 152 Filed 01/06/21 Page 6 of 11




924(c)(1)(A)(i), and one count of being a felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g)(1).

       Trial is scheduled to occur on June 14, 2021.         The

defendant has moved to suppress the evidence gleaned from the

wiretap on his cellphone on the grounds that it was unsupported

by probable cause and the description of the alternative

investigative means failed to meet the requirements of Title

III.

                                Discussion

       Title III of the Omnibus Crime Control and Safe Streets Act

of 1968 (“Title III”) governs court-ordered interceptions of

oral communications.      United States v. Yannotti, 541 F.3d 112,

124 (2d Cir. 2008).      Title III strikes a “balance between the

needs of law enforcement officials and the privacy rights of the

individual.”    United States v. Concepcion, 579 F.3d 214, 218 (2d

Cir. 2009) (citation omitted).

       To authorize a Title III wiretap, a court must determine,

on the basis of facts submitted by the applicant, that

       there is probable cause to believe (1) that an individual
       was committing, had committed, or is about to commit a
       crime; (2) that communications concerning that crime will
       be obtained through the wiretap; and (3) that the premises
       to be wiretapped were being used for criminal purposes or
       are about to be used or owned by the target of the wiretap.

Yannotti, 541 F.3d at 124 (citation omitted).          Additionally, the

statute requires “a full and complete statement as to whether or



                                     6
       Case 1:20-cr-00052-DLC Document 152 Filed 01/06/21 Page 7 of 11




not other investigative procedures have been tried and failed or

why they reasonably appear to be unlikely to succeed if tried or

to be too dangerous.”      18 U.S.C. § 2518(1)(c).

       The purpose of requiring the Government to describe other

possible means of investigation “is not to preclude the

government’s resort to wiretapping until after all other

possible means of investigation have been exhausted.”            United

States v. Diaz, 176 F.3d 52, 111 (2d Cir. 1999) (citation

omitted).    The statute imposes no duty on the Government to

exhaust “all conceivable investigative techniques before

resorting to electronic surveillance.”         Concepcion, 579 F.3d at

218.    On the other hand, the court must scrutinize the

Government’s description of the alternative investigative

procedures so “that wiretapping is not resorted to in situations

where traditional investigative techniques would suffice to

expose the crime.”     Id. (citation omitted).

       To meet the requirements of 18 U.S.C. § 2518, the

Government’s description of the alternative investigative

procedures must be sufficiently detailed to “inform the

authorizing judicial officer of the nature and progress of the

investigation and of the difficulties inherent in the use of

normal law enforcement methods.”         United States v. Kirk Tang

Yuk, 885 F.3d 57, 78 (2d Cir. 2018) (citation omitted).

“[G]eneralized and conclusory statements that other


                                     7
     Case 1:20-cr-00052-DLC Document 152 Filed 01/06/21 Page 8 of 11




investigative procedures would prove unsuccessful will not

satisfy Title III.”    Concepcion, 579 F.3d at 218 (citation

omitted).    The Government’s showing regarding other

investigative procedures must be read in a “practical and

commonsense fashion.”    Id. (citation omitted).

     I.     Probable Cause

     The affidavit provides probable cause to find, as Judge

Furman did, that the Target Subjects would use Livingston’s

cellphone during the period permitted by the Order of

interception to facilitate the Target Offenses.        This probable

cause included the description of the incriminating

conversations between Livingston and Wallace intercepted through

the wiretap on Wallace’s cellphone.      While those conversations

were sufficient to establish probable cause, the affidavit

provided additional evidence supporting that finding.          It

provided abundant evidence of the criminal activities of the DTO

and Livingston’s association with its members, including his

presence at the location of its activities and his frequent

telephone calls with Wallace and another conspirator.

     Livingston argues that the affidavit’s description of his

intercepted conversations with Wallace does not establish

probable cause.    Livingston acknowledges that the conversations

were suspicious but contends they do not conclusively establish

his participation in the DTO’s illegal operations.         According to


                                   8
     Case 1:20-cr-00052-DLC Document 152 Filed 01/06/21 Page 9 of 11




Livingston, they show at most that he knows Wallace, was likely

aware of Wallace’s drug dealing, and expressed an interest in

buying drugs from Wallace on two occasions.        According to

Livingston, however, the conversations do not establish that he

was an active participant in the DTO, a leader of the DTO, or

that he had information of its structure or suppliers.          Finally,

he emphasizes that the affidavit does not contain evidence

gleaned from informants, undercover officers or other witnesses

confirming Livingston’s participation in the DTO.

     Livingston’s objection fails.      His argument ignores the

pertinent legal standard.     The Government had no burden to

conclusively establish Livingston’s guilt or to demonstrate that

he led the DTO or had complete knowledge of its structure or

activities.   The issue was whether the affidavit provided

probable cause to believe that the interception of

communications over Livingston’s cellphone would produce

evidence regarding the Target Offenses.       Livingston does not

actually dispute that the affidavit provided such probable

cause.

     Livingston also overlooks the pertinent legal standard when

he complains that the affidavit does not describe particular

kinds of evidence linking him to the DTO’s criminal endeavors.

If probable cause is provided, there is no obligation that the

applicant also provide corroboration, much less provide


                                   9
     Case 1:20-cr-00052-DLC Document 152 Filed 01/06/21 Page 10 of 11




particular kinds of corroborating evidence such as reports from

informants or undercover law enforcement officers.         In any

event, Livingston’s argument ignores the corroborating evidence

that was present in the affidavit, including the pattern of

communications between Livingston and Wallace and the sightings

of Livingston at the location where the DTO operated.

     II.   Investigative Techniques

     The affidavit contains a robust description of the progress

of the investigation and of the success and limitations of the

many avenues of investigation that had been utilized to date or

considered and rejected.     It provided ample support for Judge

Furman’s finding in the Order of interception that “normal

investigative techniques have been tried and have failed or

reasonably appear unlikely to succeed if tried or to be too

dangerous.”

     Livingston argues that the affidavit did not explain why

law enforcement officers did not attempt to introduce

confidential informants or undercover officers to Livingston

specifically, “which they had done successfully in the broader

investigation.”   He argues as well that the affidavit is

deficient because it failed to explain why the investigators did

not use witnesses or physical or video surveillance to confirm

that he was a member of the DTO.




                                   10
     Case 1:20-cr-00052-DLC Document 152 Filed 01/06/21 Page 11 of 11




     This argument also ignores much of the information

presented in the affidavit.     As explained in the affidavit,

there had been only limited success in using undercover officers

to gather evidence of the activities of the DTO.         Indeed, two

officers had been compromised due to those efforts.          There is no

obligation to pursue dangerous or unproductive investigative

steps before seeking authorization under Title III.

Livingston’s motion overlooks the detailed descriptions given of

the surveillance activities undertaken by the investigators and

the reasons those efforts could have only limited success.              In

sum, the defendant’s motion does not fairly describe the

detailed showing made in the affidavit.        That detailed showing

provided a robust record to support Judge Furman’s finding.

                               Conclusion

     Livingston’s October 16, 2020 motion to suppress evidence

of conversations intercepted through Title III wiretaps of his

cellphone and evidence purportedly derived from those

conversation is denied.



Dated:    New York, New York
          January 6, 2021


                            __________________________________
                                      DENISE COTE
                             United States District Judge




                                   11
